Citation Nr: 1725452	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  13-13 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating higher than 30 percent for polycystic ovarian syndrome with fibroid uterus (also claimed as irregular menses) prior to May 21, 2015 and an initial rating higher than 50 percent from September 1, 2015 for status post hysterectomy with bilateral salpingo-oophorectomy (previously rated as polycystic ovarian syndrome with fibroid uterus (also claimed as irregular menses)).

2. Entitlement to an initial rating higher than 10 percent prior to September 1, 2015 for postoperative residual scar of the right breast and an initial rating higher than 10 percent on and thereafter for both the scar of the right breast and post hysterectomy scar (also claimed as lymphadenitis).  

3. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty from August 1986 to September 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In a rating decision in August 2015, the RO granted service connection for status post hysterectomy with bilateral salpingo-oophorectomy (previously rated as polycystic ovarian syndrome with fibroid uterus (also claimed as irregular menses)) and assigned a temporary rating of 100 percent effective May 21, 2015 until August 31, 2015 and then a 50 percent rating from September 1, 2015.  Thus, the issue is characterized as Issue #1 on the title page.  

In October 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

In January 2016 and December 2016, the Board remanded the issues for further development.  As discussed by the Board in December 2016, the Appeals Management Center (AMC), in a rating decision in March 2016 granted an initial 10 percent rating (pursuant to Diagnostic Code 7804) effective October 21, 2015 for the right breast scar along with the post hysterectomy scar based on the presence of two painful scars.  The AMC in the March 2016 rating decision also granted service connection for linear scars associated with the right breast and hysterectomy (as secondary to the service-connected residual scars of the right breast and hysterectomy) and assigned a noncompensable rating (pursuant to Diagnostic Code 7805) effective February 17, 2016.  
The Board in December 2016 also pointed out that the AMC in a code sheet associated with an April 2016 rating decision, regarding issues not currently before the Board, included the Veteran's hysterectomy scar in the 10 percent rating for the residual scar of the laparotomy and bilateral cystectomy effective since September 11, 1998.  As noted by the Board in December 2016, while the issue for a higher rating for scarring associated with the laparotomy and bilateral cystectomy is not before the Board, the initial rating for the hysterectomy scar is in appellate status.  

Further, in a rating decision in March 2017, the AMC awarded a 10 percent rating for the right breast scar effective February 22, 2010 and continued thereafter.  Thus, in light of the fact that the Veteran was in receipt of a temporary 100 percent rating from May 21, 2015 to August 31, 2015 for the hysterectomy with bilateral salpingo-oophorectomy, has been granted a separate 10 percent rating for a hysterectomy scar and is now in receipt of an initial 10 percent rating for a right breast scar effective February 22, 2010, the issue of entitlement to higher initial ratings for the Veteran's right breast scar and hysterectomy scar are characterized as indicated in Issue #2 on the title page.  

Lastly, on VA gynecological examination in March 2017, the examiner indicated that the Veteran's gynecological condition impacted her ability to work as she was not able to work due to pain, nor was she able to sit or stand for long periods of time.  Thus, the issue of TDIU is currently before the Board.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a claim for TDIU, either expressly raised by the appellant or reasonably raised by the record, is part of the claim for an increased rating).

In a rating decision in March 2017 the Veteran was granted a 50 percent rating for endometriosis effective March 16, 2017.  In a statement in April 2017 the Veteran disagreed with the effective date of the 50 percent rating; however, VA recently amended its regulations to require that claimants file a notice of disagreement on a prescribed form.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014); 38 C.F.R. § 20.201 (a) (2016).  VA cannot accept an expression of dissatisfaction or disagreement in any other format.  See, id.  These amended regulations apply to appeals filed on or after March 24, 2015, and, as here, where the prescribed form was provided to the claimant.  See April 2017 notice letter.  The Veteran is hereby advised that if she wishes to appeal the effective date of her 50 percent rating for endometriosis she should file the appropriate form provided to her.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to May 21, 2015, polycystic ovarian syndrome with fibroid uterus (also claimed as irregular menses) was manifested by symptoms not controlled by continuous treatment.  

2. The May 21, 2015 hysterectomy removed the Veteran's uterus and both of her ovaries.

3. The Veteran's post-operative residual right breast scar throughout the entire appeal period has been superficial, stable, painful, linear, and does not cause functional impairment.  

4. From September 1, 2015, the Veteran's post hysterectomy scar has been superficial, stable, painful, linear, and does not cause functional impairment.  


CONCLUSIONS OF LAW

1. The criteria for an initial rating higher than 30 percent for polycystic ovarian syndrome with fibroid uterus (also claimed as irregular menses) prior to May 21, 2015 and an initial rating higher than 50 percent from September 1, 2015 for status post hysterectomy with bilateral salpingo-oophorectomy (previously rated as polycystic ovarian syndrome with fibroid uterus (also claimed as irregular menses)) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.116 Diagnostic Codes 7613, 7617 (2016).

2. The criteria for an initial rating higher than 10 percent prior to September 1, 2015 for postoperative residual scar of the right breast and an initial rating higher than 10 percent on and thereafter for both the scar of the right breast and post hysterectomy scar (also claimed as lymphadenitis) have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In the instant case, the duty to notify has been met.  See, e.g., VA correspondence dated in March 2010.  All identified and available authorized records relevant to the matter, to include lay evidence, records from the Social Security Administration, treatment records and examinations, have been requested or obtained.  VA has met all statutory and regulatory notice and duty to assist provisions.  The totality of the evidence, discussed further below, is fully adequate to decide the Veteran's claims.  The Veteran has not alleged prejudice with regard to VA's statutory and regulatory notice and duty to assist provisions.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In addition, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

An initial rating higher than 30 percent for polycystic ovarian syndrome with fibroid uterus prior to May 21, 2015 and an initial rating higher than 50 percent from September 1, 2015 for status post hysterectomy with 
bilateral salpingo-oophorectomy.

The Veteran's polycystic ovarian syndrome with fibroid uterus was rated as 30 percent disabling prior to May 21, 2015 under Diagnostic Code 7613 and her status post hysterectomy with bilateral salpingo-oophorectomy has been rated as 50 percent disabling from September 1, 2015 under Diagnostic Code 7617.  The Veteran was assigned a convalescent temporary rating of 100 percent effective May 21, 2015 until August 31, 2015 pursuant to 38 C.F.R. § 4.30.   

Diagnostic Code 7613 pertains to disease, injury, or adhesions of the uterus.  Pursuant to the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs (diagnostic codes 7610 through 7615) symptoms not controlled by continuous treatment warrant a 30 percent rating.  Symptoms that require continuous treatment warrant a 10 percent rating.  Symptoms that do not require continuous treatment are assigned a noncompensable rating.  38 C.F.R. 
§ 4.116, Diagnostic Code 7613. 

Under Code 7617, complete removal of the uterus and both ovaries is assigned a 100 percent rating for three months after removal, and a 50 percent rating is assigned thereafter.

In the October 2010 rating decision, the Veteran was granted service connection for polycystic ovarian syndrome with fibroid uterus effective December 18, 2009, the date her claim was received.  

VA imaging studies in December 2008 show an anteverted uterus with probable uterine fibroids, a cystic lesion within the right adnexal region probably representing several adjacent cysts, and a lesion arising from the left ovary.  An ultrasound in June 2010 shows an leiomyomatous uterus.  

On VA gynecological examination in September 2010, the examiner noted an enlarged uterus.  The impression was a history of a 5 centimeter right ovarian cyst.  The examiner also noted that a pelvic ultrasound performed in July 2009 shows a fibroid uterus, diagnostic imaging in March 2010 shows a fibroid uterus and a 5 centimeter probable complex ovarian cyst, and the June 2010 ultrasound shows an enlarged uterus with multiple fibroids.  

VA treatment records in September 2011 show intramenstrual spotting and known fibroids.  A November 2012 ultrasound shows a large complex ovarian cystic mass arising from the right, multiple uterine fibroids, and a simple appearing left ovarian cyst.  

On VA gynecological examination in February 2013, the Veteran complained of severe abdominal pain, intermittent tenderness, and pelvic pressure.  The examiner indicated that the Veteran did not have uterine prolapse, displacement of the uterus, rectovaginal fistula or urethrovaginal fistula.  She also did not have benign nor malignant neoplasms.  

A September 2014 ultrasound shows essentially a stable appearance of the pelvis compared with previous studies, an enlarged leiomyomatous anteverted uterus, and a complex partially cystic partially solid elongated structure within the right adnexa.  A March 2015 pelvic ultrasound shows a myomatous uterus and large cystic mass with solid components within the right adnexa.  A cervical pap smear in April 2015 shows no evidence of hyperplasia or carcinoma.

May 2015 VA X-rays show a leiomyomatous uterus, a 5.7 cm left ovarian cyst, and a right adnexal mass, which the examiner indicated increased in size in comparison to previous studies.  VA medical records that same month show that the Veteran has had a long history of bilateral ovarian cysts and menometrorrhagia.  She also had recent CT imaging that shows an enlarging right ovarian cyst, which is causing her a lot of pain, and several small uterine fibroids.  

VA records show that on May 21, 2015, the Veteran underwent an open supracervical hysterectomy and bilateral salpingo-oophorectomy.  The operative findings show a 12 week sized uterus, bilateral endometriomas, and significant cul-de-sac adhesions.  The preoperative diagnosis was pelvic pain and right ovarian mass with irregular bleeding.  The post-operative diagnosis was the same and also included bilateral endometriomas.  

VA treatment records in December 2015 show that the Veteran complained of chronic muscle pain.  The examiner commented that records in November 2014 show that the Veteran had a normal Electromyography (EMG) and a normal neurologic exam and that there was no evidence of myopathy or generalized large fiber polyneuropathy.

On VA gynecological examination in February 2016 the diagnosis was status post hysterectomy with bilateral salpingo-oophrectomy.  The Veteran reported pain and a feeling of being pulled on the right side of the scar after her hysterectomy.  The examiner noted that there was no urinary incontinence, rectovaginal fistula, nor urethrovaginal fistula.  The examiner indicated that the Veteran had endometriosis with pelvic pain and has not had benign malignant neoplasm or metastases related to her gynecological condition.  

On VA gynecological examination in March 2017, the examiner noted the Veteran's complaints of nerve pain and pelvic pressure.  The examiner reported that there was no rectovaginal nor urethrovaginal fistula and the Veteran did not have benign or malignant neoplasms.  The examiner reported that there was no objective evidence of neurological impairment and attributed the Veteran's complaints of pelvic pain to her diagnosis of endometriosis.  

On the accompanying VA peripheral nerve examination in March 2017, the same examiner opined that the Veteran did not have a peripheral nerve condition.  She noted that the Veteran had a negative EMG in January 2014, which showed no electrophysiological evidence of myopathy in the left or right lower extremities nor was there evidence of lumbosacral radiculopathy.  While the examiner indicated that there were mild symptoms of pain and moderate paresthesias and numbness in both lower extremities, muscle strength testing, reflex examination, and sensory examination were all normal.  The examiner evaluated all nerves of the lower extremities as normal.  She explained that the Veteran in 2013 began noting throbbing muscle pain, particularly on the right side.  She described the pain as a throbbing type of pain in the muscles, which was brought on with no particular trigger.  The examiner further explained because of the Veteran's persistent symptoms a muscle biopsy was performed revealing a mild inflammatory myopathy as well as mild denervation atrophy, which was suggestive of dermatomyositis.  See also September 2016 VA neurology note reporting similar findings.  Thus, the examiner concluded that although the Veteran complained of pain, numbness, and tingling in her upper and lower extremities, there is no objective evidence to provide a diagnosis for neurological impairment associated with her residuals of the hysterectomy with bilateral salpingo-oophorectomy and lysis of adhesions in the pelvis.

Other VA treatment records during the appeal period are cumulative of the findings presented in the above VA examinations and treatment records.  
Based on the evidence presented, the Board finds that the evidence preponderates against entitlement to an initial rating higher than 30 percent for polycystic ovarian syndrome with fibroid uterus prior to May 21, 2015 and an initial rating higher than 50 percent from September 1, 2015 for status post hysterectomy with bilateral salpingo-oophorectomy.  In this regard, the highest schedular rating assignable under Diagnostic Code 7613 is 30 percent with the showing of symptoms not controlled by continuous treatment.  Prior to May 21, 2015 the Veteran is in receipt of the highest rating under this code.  Furthermore, 50 percent is the highest rating assignable under Diagnostic Code 7617, with the exception of three months after removal of the uterus and ovaries.  The evidence shows that the Veteran was granted a 100 percent rating from May 21, 2015 to August 31, 2015 for such, and hereafter she was assigned a rating of 50 percent, the maximum rating under Diagnostic Code 7617.  As such, the Veteran is receiving the highest rating assignable under Diagnostic Codes 7613 and 7617. 

The Board has considered whether the Veteran's disability warrants a higher rating under other gynecological rating codes.  The Board finds no such entitlement.  To that end prior to May 21, 2015, neither the lay nor the medical evidence shows uterine prolapse to warrant a higher rating under Diagnostic Code 7621.  The highest rating under Diagnostic Codes 7620 for atrophy of the ovaries is 20 percent and the highest rating under Diagnostic Code 7622 for uterus displacement is 30 percent.  The evidence does not show nor does the Veteran contend that she had these conditions prior to May 21, 2015.  Thus, under these Codes the Veteran would not be entitled to higher or additional ratings prior to May 21, 2015.  Throughout the entire appeal period neither the lay nor medical evidence shows rectovaginal or urethrovaginal fistulas nor malignant neoplasms.  Thus a rating higher than 30 percent prior to May 21, 2015 and higher than 50 percent thereafter would not be warranted under Diagnostic Codes 7624, 7625, and 7627.  As for Diagnostic Code 7629, the Veteran is in receipt of a separate 30 percent rating prior to March 16, 2017 and 50 percent thereafter for endometriosis under Diagnostic Code 7629 and the matter of a higher rating under this Code is not before the Board.  The Board also notes that special monthly compensation based on a loss of use of a creative organ pursuant to 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) has been granted from May 21, 2015.  
The Board has considered the Veteran's sincerely held belief that her disability is more severe than evaluated.  The Veteran is competent to report her symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In October 2015 the Veteran testified that prior to her May 2015 surgery she had tremendous groin pain and after the surgery she continued to experience pain with an additional neurological component.  However, as discussed above, the March 2017 VA examiner specifically addressed the Veteran's complaints of pain, numbness, and tingling, and after examining the Veteran and considering other evidence in the file, including EMG studies and a muscle biopsy, concluded that the Veteran does not have neurological impairment associated with her service-connected post hysterectomy with bilateral salpingo-oophorectomy.  The clinical findings discussed above directly address the Veteran's contentions and are more probative than pleadings or lay evidence to the effect that higher or additional evaluations are warranted for the Veteran's gynecological disorder throughout the entire appeal.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence does not support a rating higher than 30 percent for polycystic ovarian syndrome with fibroid uterus prior to May 21, 2015 and an initial rating higher than 50 percent from September 1, 2015 for status post hysterectomy with bilateral salpingo-oophorectomy, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

An initial rating higher than 10 percent prior to September 1, 2015 for postoperative residual scar of the right breast and an initial rating higher than 10 percent on and thereafter for both the scar of the right breast and post hysterectomy scar.

The effective date of the grant of service connection for a right breast scar is February 22, 2010.  See rating decision dated March 2017.  As discussed in the Introduction, as the Veteran had a cystectomy in May 2015 and was assigned a 100 percent rating from March 21, 2015 to August 31, 2015, the appeal period for the hysterectomy scar is from September 1, 2015 onward.  

In the instant case the Veteran's right breast scar and post hysterectomy scar are rated 10 percent disabling under Diagnostic Code 7804 for unstable or painful scars.  One or two scars that are unstable or painful are rated 10 percent disabling.  Three or four scars that are unstable or painful are rated 20 percent disabling.  Five or more scars that are unstable or painful are 30 percent disabling.  This is the highest rating available under this Diagnostic Code.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  

Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars not considered in a rating provided under Diagnostic Codes 7800-04 should be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

Diagnostic Code 7800 is inapplicable as it pertains to scars of the head, face, or neck.  Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep and nonlinear.  Scars in an area(s) exceeding 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq.cm.) are rated 10 percent disabling.  Scars in an area exceeding at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq.cm.) are rated 20 percent disabling.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, DC 7801.  

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial and nonlinear.  Superficial and nonlinear scars in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  10 percent is the maximum rating provided under Diagnostic Code 7802.  Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  

On VA examination in August 2010, there was a residual scar on the right upper quadrant area of the right breast.  The examiner noted that in 1998 there was a cyst removed from the right breast.  There was no skin breakdown over the scar and the Veteran reported no pain but did report itching.  Physical exam indicates that width of the scar was 2 millimeters in and the length was 2 inches.  The scar was superficial and was not painful, had no signs of skin breakdown, inflammation, edema, or keloid formation.  The examiner opined that there were no other disabling effects.

On VA scar examination in February 2016, the examiner reported that there were two scars: the diagnosis of scar #1 was scar, status post cyst removal right breast and the diagnosis of scar #2 was scar, Pfannenstiel status post hysterectomy.  The examiner stated the Veteran had 2 painful scars.  She had a tender and painful right breast and hysterectomy scar.  The examiner determined that the scars were not unstable and that there were no scars that were both painful and unstable.  The first scar was located on the Pfannenstiel and was 19 centimeters long and the second scar was located on the upper quadrant of the right breast and was 3.5 centimeters long.  The examiner commented that there were no superficial non-linear scars and no deep non-linear scars.  The examiner opined that none of the scars caused limitation of function nor impacted the Veteran's ability to work.  

On VA gynecological examination in February 2016, the examiner reported that the Veteran did not have any scar related to her gynecological condition that was unstable or covered a total area equal or greater than 39 square centimeters.  The examiner indicate that the Pfannenstiel scar was 19 centimeters long and .1 centimeter wide.  

On VA scar examination in March 2017, the examiner reported that the Veteran had a scar from the hysterectomy and bilateral salpingo-oophorectomy.  There was one painful scar on the trunk, which was not unstable with frequent loss of covering of skin.  It was a low transverse anterior linear scar that was 10 centimeters by .1 centimeter.  It was tender to palpation and did not cause limitation of function.  The examiner opined that there were no other complications, conditions, signs and or symptoms associated with any scar regardless of location.  

The Veteran's right breast scar and hysterectomy scar do not more nearly approximate the criteria for the next higher rating of 20 percent under Diagnostic Code 7804 as the Veteran has two painful scars and not three or four unstable or painful scars required under the criteria for the next higher rating of 20 percent.  The evidence discussed above shows that the right breast scar and hysterectomy scar did not cause other disabling effects.  The Veteran in October 2015 testified that her right breast scar has been painful.  Thus, the evidence shows that the Veteran's right breast and hysterectomy scars do not have any additional disabling effect not considered in the 10 percent disability rating, and thus a higher evaluation is not warranted under Diagnostic Code 7805.  

A higher or separate rating is not warranted under Diagnostic Code 7801 as the lay and medical evidence does not demonstrate that the Veteran's scars are deep and nonlinear.  Similarly a separate 10 percent rating is not warranted under Diagnostic Code 7802 as the Veteran's right breast scar and hysterectomy scar are not nonlinear scars covering an area of 144 square inches (929 sq. cm.) or greater.  

The Veteran contends that she is entitled to a rating higher than 10 percent for her service-connected right breast scar and hysterectomy scar.  Here, however, the objective medical findings by skilled professionals are more persuasive which, as discussed above do not support a higher or additional ratings.  While the Veteran may believe that she is entitled to a higher rating, the evidence does not provide for higher ratings.  Thus, there are no other applicable codes to consider in the instant case that would afford the Veteran a higher or additional separate ratings.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence does not support an initial rating higher than 10 percent prior to September 1, 2015 for postoperative residual scar of the right breast and an initial rating higher than 10 percent thereafter for both the scar of the right breast and post hysterectomy scar, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The discussion above reflects that the symptoms of the Veteran's polycystic ovarian syndrome with fibroid uterus prior to May 21, 2015 and status post hysterectomy with bilateral salpingo-oophorectomy from September 1, 2015, and right breast and hysterectomy scars are fully contemplated by the applicable rating criteria.  The rating criteria reasonably describe her disability level and symptomatology and do provide for a greater evaluation for more severe symptoms.  Her symptoms during the appeal period to include pain, uterine fibroids, irregular bleeding, and painful scars, are contemplated in the rating criteria.  There is neither evidence nor allegation of symptoms of and/or impairment due to the Veteran's gynecological disorder and scars that is not encompassed by the schedular ratings assigned.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

An initial rating higher than 30 percent for polycystic ovarian syndrome with fibroid uterus prior to May 21, 2015 and an initial rating higher than 50 percent from September 1, 2015 for status post hysterectomy with bilateral salpingo-oophorectomy is denied.  

An initial rating higher than 10 percent prior to September 1, 2015 for postoperative residual scar of the right breast and an initial rating higher than 10 percent on and thereafter for both the scar of the right breast and post hysterectomy scar (also claimed as lymphadenitis) is denied.  

REMAND

As discussed in the Introduction, a claim for TDIU was raised by the record in the instant case during the course of the increased rating appeal for the Veteran's gynecological disorder as on VA examination in March 2017 the examiner indicated that the Veteran's gynecological condition impacted her ability to work as she was not able to work due to pain and not able to sit or stand for long periods of time.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  VA's Office of General Counsel has stated that, when the issue of entitlement to TDIU for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board would have jurisdiction to consider the TDIU issue.  If the Board determines that further action by the AOJ is necessary with respect to TDIU, the Board should remand, rather than refer, the TDIU issue for further development.  See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).  Therefore, the AOJ should take appropriate steps to develop and adjudicate the claim for TDIU in light of all the evidence of record. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should send a VCAA notice letter to the Veteran notifying her of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim on appeal.  This VCAA letter should include both (1) a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability); and (2) a VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits).  The AOJ should request that the Veteran fill out these forms and submit them to the AOJ, to determine the Veteran's employment history and whether she is unable to secure or follow a substantially gainful occupation as a resulted of her service-connected disabilities.  

2.  Afterwards, the AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or VA medical opinion, as is deemed necessary.  If the TDIU benefit sought is not granted, the AOJ should issue a Supplemental Statement of the Case and allow the Veteran and her representative an opportunity to respond.
   
No action is required of the Veteran until she is notified by VA.  However, she is advised of her obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Her failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2016).  She is advised that she has the right to submit additional evidence and argument, whether herself or through her representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


